Case 8:19-cv-00096-SDM-AEP Document 14 Filed 03/13/19 Page 1 of 2 PageID 52




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION

JOHN MONTAGNINO and
SUSAN MONTAGNINO,

Plaintiffs,                                      Case No.: 8-19-cv-00096-SDM-AEP

v.

SRA ASSOCIATES, LLC,

Defendant.
__________________________________/

                       NOTICE OF PENDING SETTLEMENT

       Defendant, Ceteris Portfolio Services, LLC, d/b/a SRA Associates (SRA), through

undersigned counsel, hereby submits this Notice of Pending Settlement and states the

parties have reached a settlement with regard to this case and are presently drafting,

finalizing, and executing the formal settlement documents. Upon full execution of the

same, the parties will file the appropriate dismissal documents with the Court.

Dated: March 13, 2019

                                          Respectfully submitted,

                                          /s/ Michael P. Schuette
                                          Michael P. Schuette, Esq.
                                          Florida Bar No. 0106181
                                          Dayle M. Van Hoose, Esq.
                                          Florida Bar No. 0016277
                                          SESSIONS, FISHMAN, NATHAN & ISRAEL, L.L.C.
                                          3350 Buschwood Park Drive, Suite 195
                                          Tampa, Florida 33618
                                          Telephone: (813) 890-2460
                                          Facsimile: (877) 334-0661
                                          mschuette@sessions.legal

                                        Page 1 of 2
Case 8:19-cv-00096-SDM-AEP Document 14 Filed 03/13/19 Page 2 of 2 PageID 53




                                          dvanhoose@sessions.legal

                                          Attorneys for Defendant,
                                          Ceteris Portfolio Services, LLC,
                                          d/b/a SRA Associates

                             CERTIFICATE OF SERVICE

       I certify that on this 13th day of March 2019, a copy of the foregoing was filed

electronically in the ECF system. Notice of this filing will be sent to the parties of record

by operation of the Court’s electronic filing system, including plaintiff’s counsel as

described below. Parties may access this filing through the Court’s system.

                                   Jason R. Derry, Esq.
                            Morgan & Morgan, Tampa, P.A.
                                 One Tampa City Center
                           201 North Franklin Street, 7th Floor
                                  Tampa, Florida 33602
                                jderry@forthepeople.com
                              jkneeland@forthepeople.com


                                          /s/ Michael P. Schuette
                                          Attorney




                                         Page 2 of 2
